UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 HAJI WAZIR, et al.,
         Petitioners,
                 v.                                        Civil Action No. 06-1697
 ROBERT GATES, et al.,
         Respondents.


                                           ORDER

        Upon consideration of respondents' motion to dismiss, the supporting and opposing

memoranda, oral arguments before the Court on January 7, 2009, and the entire record herein,

and for the reasons set forth in the Court's April 2, 2009 memorandum opinion and the

memorandum opinion that accompanies this order, it is hereby ORDERED that the motion is

GRANTED. Petitioner Wazir's habeas petition is hereby DISMISSED for lack of subject

matter jurisdiction.

        SO ORDERED.

                                                        /s/
                                                   JOHN D. BATES
                                               United States District Judge


Date:     June 29, 2009